Title: To George Washington from Vice Admiral d’Estaing, 18 October 1778
From: Estaing, Charles-Hector Théodat, comte d’
To: Washington, George


          
            Sir,
            Boston Road 18th October 1778.
          
          I have the honor of thanking your Excellency for your goodness in sending me the 13th of October the letter of Admiral Keppel to the English Admiralty published by authority—To have an obligation of gratitude to those, whom we take pleasure in loving and respecting is an additional felicity. The reflexion you make upon the modesty of the English and the exaggerations, they always allow themselves, in order to conceal facts with words, seem to me to leave no doubt as to their pretended victory.
          It is but too true, Sir, that an undulation of ideas and advices, is one of the greatest military torments. If the English make me deeply experience it—I will try to retaliate a little. The moment draws near, in which I shall be perfectly in a state to resume the sea—that will suffice—for they shall be informed of it, to throw indecision and uncertainty upon their conjectures of my intentions. The letters that I have received from Monsieur Gerard, left me long since no doubt concerning the intentions of Congress. The orders of the august representatives of a nation, to which I am devoted, and the opinion ever wise and preponderant of the defender of his country, have been and always will be sacred in my view. I have the honor to be With as much attachment as respect Sir Yr Ex.
        